DETAILED ACTION	
Claims 1-8 and 10-25 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 was filed after the mailing date of the Notice of Allowance on 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David W. Victor (Reg. No. 39,867) on June 15, 2021.
Subsequently, the Examiner has amended claim 10 to recite “wherein, for each of the virtual machines[[.]],” as in similar claims 16 and 22.

The application has been amended as follows: 

1.	(Currently Amended) A computer program product for maintaining source data in a repository, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising:

receiving a restore request to restore the source data as of a restore point-in-time different from the full copy point-in-time; 
creating a point-in-time copy of the full copy of the source data in response to the restore request, wherein the point-in-time copy of the full copy is completed after generating a relationship data structure without copying the source data; and
returning the created point-in-time copy of the full copy of the source data as a restore copy to the restore request, wherein the creating of the restore copy takes an amount of time to create the point-in-time copy of the full copy without copying of the source data, wherein the restore copy comprising the point-in-time copy of the full copy is at the full copy point-in-time that is different from the restore point-in-time; and
 providing restore copy metadata that indicates two different point-in-times for the restore request comprising the full copy point-in-time of the point-in-time copy of the full copy that is returned as the restore copy and the restore point-in-time expected by the restore request. 
 
2.	(Currently Amended) The computer program product of claim 1, wherein the repository further includes for each of a plurality of point-in-time copies at different point-in-times of the source data, change information indicating changed data in the source data that changed between a point-in-time of the point-in-time copy and a subsequent point-in-time, and changed point-in-time data comprising data in the source data as of the point-in-time of the point-in-time copy indicated in the change information as changed, wherein the operations further comprise:
receiving a read request directed to requested data in the restore copy;
, from the change information for at least one of the point-in-time copies of the source data at a point-in-time from the restore point-in-time to the full copy point-in-time, whether the requested data in the restore copy is not at the restore point-in-time; and
returning the requested data from the changed point-in-time data for one of the point-in-time copies at a point-in-time from the restore point-in-time to the full copy point-in-time in the repository in response to determining that the requested data in the restore copy is not at the restore point-in-time. 
 
3.	(Original) The computer program product of claim 2, wherein the operations further comprise:
returning the requested data from the restore copy in response to determining that the requested data in the restore copy is at the restore point-in-time. 
 
4.	(Original) The computer program product of claim 2, wherein the operations further comprise:
copying the requested data from the changed point-in-time data returned to the read request to the restore copy. 	 
 
5.	(Previously presented) The computer program product of claim 2, wherein when multiple point-in-time copies provide changed point-in-time data for the requested data, the changed point-in-time data from the point-in-time copy having a point-in-time from the full copy point-in-time to the restore point-in-time and closest in time to the restore point-in-time is returned as the requested data. 
 

generating consolidated change information indicating changed point-in-time data for the point-in-time copies from the restore point-in-time to the full copy point-in-time, wherein if there are changed point-in-time data for multiple point-in-time copies for one data unit in the source data, then the consolidated change information indicates the changed point-in-time data for the data unit for the point-in-time copy having a point-in-time closest to the restore point-in-time, wherein the returning the requested data from the changed point-in-time data for one of the point-in-time copies comprises returning the requested data from the changed point-in-time data indicated in the consolidated change information for the data unit. 
 
7.	(Original) The computer program product of claim 2, wherein the full copy point-in-time is at one of an earliest point-in-time, a latest point-in-time, and an intermediate point-in-time between the earliest and the latest point-in-times of the point-in-time copies of the source data in the repository. 
 
8.	(Previously presented) The computer program product of claim 1, wherein the operations further comprise:
receiving writes directed to the restore copy; 
applying the writes to update the restore copy;
receiving a read request for requested data in the restore copy updated by the writes; and
returning data for the requested data from changed point-in-time data for a point-in-time copy in the repository to return requested data as of the restore point-in-time. 
 
9.	(Canceled)

10.	(Currently Amended) The computer program product of claim 1, wherein point-in-time copies of the full copy of the source data are created for multiple restore requests from multiple virtual machines, wherein, for each of the virtual machines[[.]], operations are performed comprising:
receiving a read request from a requesting virtual machine comprising one of the virtual machines directed to requested data in a restore copy for the requesting virtual machine;
determining, from change information for at least one of the point-in-time copies of the source data, whether the requested data in the restore copy for the requesting virtual machine is not at the restore point-in-time; and
returning the requested data from changed point-in-time data for one of the point-in-time copies in the repository to the requesting virtual machine in response to determining that the requested data in the restore copy is not at the restore point-in-time.
 
11.	(Currently Amended) A system for maintaining source data in a repository, comprising:
a processor; and
a computer readable storage medium including program instructions executed by the processor to perform operations, the operations comprising:
maintaining a repository having a full copy of source data as of a full copy point-in-time; 
receiving a restore request to restore the source data as of a restore point-in-time different from the full copy point-in-time; 	
creating a point-in-time copy of the full copy of the source data in response to the restore request, wherein the point-in-time copy of the full copy is completed after generating a relationship data structure without copying the source data; 
copy of the full copy without copying of the source data, wherein the restore copy comprising the point-in-time copy of the full copy is at the full copy point-in-time that is  different from the restore point-in-time; and
 providing restore copy metadata that indicates two different point-in-times for the restore request comprising the full copy point-in-time of the point-in-time copy of the full copy that is returned as the restore copy and the restore point-in-time expected by the restore request. 
 
12.	(Currently Amended) The system of claim 11, wherein the repository further includes for each of a plurality of point-in-time copies at different point-in-times of the source data, change information indicating changed data in the source data that changed between a point-in-time of the point-in-time copy and a subsequent point-in-time, and changed point-in-time data comprising data in the source data as of the point-in-time of the point-in-time copy indicated in the change information as changed, wherein the operations further comprise:
receiving a read request directed to requested data in the restore copy;
determining, from the change information for at least one of the point-in-time copies of the source data at a point-in-time from the restore point-in-time to the full copy point-in-time, whether the requested data in the restore copy is not at the restore point-in-time; and
returning the requested data from the changed point-in-time data for one of the point-in-time copies at a point-in-time from the restore point-in-time to the full copy point-in-time in the repository in response to determining that the requested data in the restore copy is not at the restore point-in-time. 

13.	(Original) The system of claim 12, wherein the operations further comprise:
returning the requested data from the restore copy in response to determining that the requested data in the restore copy is at the restore point-in-time. 
 
14.	(Previously presented) The system of claim 12, wherein the operations further comprise:
generating consolidated change information indicating changed point-in-time data for the point-in-time copies from the restore point-in-time to the full copy point-in-time, wherein if there are changed point-in-time data for multiple point-in-time copies for one data unit in the source data, then the consolidated change information indicates the changed point-in-time data for the data unit for the point-in-time copy having a point-in-time closest to the restore point-in-time, wherein the returning the requested data from the changed point-in-time data for one of the point-in-time copies comprises returning the requested data from the changed point-in-time data indicated in the consolidated change information for the data unit. 

15.	(Previously presented) The system of claim 11, wherein the operations further comprise:
receiving writes directed to the restore copy; 
applying the writes to update the restore copy;
receiving a read request for requested data in the restore copy updated by the writes; and
returning data for the requested data from changed point-in-time data for a point-in-time copy in the repository to return requested data as of the restore point-in-time. 
 
16.	(Currently Amended) The system of claim 11, wherein point-in-time copies of the full copy of the source data are created for multiple restore requests from multiple virtual machines, wherein, for each of the virtual machines, operations are performed comprising:
receiving a read request from a requesting virtual machine comprising one of the virtual machines directed to requested data in a restore copy for the requesting virtual machine;
determining, from change information for at least one of the point-in-time copies of the source data, whether the requested data in the restore copy for the requesting virtual machine is not at the restore point-in-time; and
returning the requested data from changed point-in-time data for one of the point-in-time copies in the repository to the requesting virtual machine in response to determining that the requested data in the restore copy is not at the restore point-in-time.
 
17.	(Currently Amended) A method, comprising:
maintaining a repository having a full copy of source data as of a full copy point-in-time; 
receiving a restore request to restore the source data as of a restore point-in-time different from the full copy point-in-time; 
creating a point-in-time copy of the full copy of the source data in response to the restore request, wherein the point-in-time copy of the full copy is completed after generating a relationship data structure without copying the source data; and
returning the created point-in-time copy of the full copy of the source data as a restore copy to the restore request, wherein the creating of the restore copy takes an amount of time to create the point-in-time copy of the full copy without copying of the source data, wherein the restore copy comprising the point-in-time copy of the full copy is at the full copy point-in-time that is different from the restore point-in-time;; and
 providing restore copy metadata that indicates two different point-in-times for the restore request comprising the full copy point-in-time of the point-in-time copy of the full copy that is returned as the restore copy and the restore point-in-time expected by the restore request. 
 
18.	(Currently Amended) The method of claim 17, wherein the repository further includes for each of a plurality of point-in-time copies at different point-in-times of the source data, change information indicating changed data in the source data that changed between a point-in-time of the point-in-time copy and a subsequent point-in-time, and changed point-in-time data comprising data in the source data as of the point-in-time of the point-in-time copy indicated in the change information as changed, further comprising:
receiving a read request directed to requested data in the restore copy;
determining, from the change information for at least one of the point-in-time copies of the source data at a point-in-time from the restore point-in-time to the full copy point-in-time, whether the requested data in the restore copy is not at the restore point-in-time; and
returning the requested data from the changed point-in-time data for one of the point-in-time copies at a point-in-time from the restore point-in-time to the full copy point-in-time in the repository in response to determining that the requested data in the restore copy is not at the restore point-in-time. 
 
19.	(Original) The method of claim 18, further comprising:
returning the requested data from the restore copy in response to determining that the requested data in the restore copy is at the restore point-in-time. 
 
20.	(Previously presented) The method of claim 18, further comprising:
generating consolidated change information indicating changed point-in-time data for the point-in-time copies from the restore point-in-time to the full copy point-in-time, wherein if there are changed point-in-time data for multiple point-in-time copies for one data unit in the source data, then the consolidated change information indicates the changed point-in-time data for the data unit for the point-in-time copy having a point-in-time closest to the restore point-in-time, wherein the returning the requested data from the changed point-in-time data for one of the point-in-time copies comprises returning the requested data from the changed point-in-time data indicated in the consolidated change information for the data unit. 
 
21.	(Previously presented) The method of claim 17, further comprising:
receiving writes directed to the restore copy; 
applying the writes to update the restore copy;
receiving a read request for requested data in the restore copy updated by the writes; and
returning data for the requested data from changed point-in-time data for a point-in-time copy in the repository to return requested data as of the restore point-in-time. 
 
22.	(Currently Amended) The method of claim 17, wherein point-in-time copies of the full copy are created for multiple restore requests from multiple virtual machines, wherein, for each of the virtual machines, operations are performed comprising:
receiving a read request from a requesting virtual machine comprising one of the virtual machines directed to requested data in a restore copy for the requesting virtual machine;
determining, from change information for at least one of the point-in-time copies of the source data, whether the requested data in the restore copy for the requesting virtual machine is not at the restore point-in-time; and
returning the requested data from changed point-in-time data for one of the point-in-time copies in the repository to the requesting virtual machine in response to determining that the requested data in the restore copy is not at the restore point-in-time.
 
23. 	(Previously presented) The computer program product of claim 1, wherein the restore point-in-time is before the full copy point-in-time when the full copy is updated with changed data at a point-in-time greater than the restore point-in-time, and wherein the restore point-in-time is greater than the full copy point-in-time when the full copy is not updated with changed data or updated with changed data at a point-in-time before the restore point-in-time.

24. 	(Previously presented) The system of claim 11, wherein the restore point-in-time is before the full copy point-in-time when the full copy is updated with changed data at a point-in-time greater than the restore point-in-time, and wherein the restore point-in-time is greater than the full copy point-in-time when the full copy is not updated with changed data or updated with changed data at a point-in-time before the restore point-in-time.

25. 	(Previously presented) The method of claim 17, wherein the restore point-in-time is before the full copy point-in-time when the full copy is updated with changed data at a point-in-time greater than the restore point-in-time, and wherein the restore point-in-time is greater than the full copy point-in-time when the full copy is not updated with changed data or updated with changed data at a point-in-time before the restore point-in-time.



Claims 1-8 and 10-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Sasson1, Kan2, Helman3, Knight4, and Haase5.

	Sasson teaches (FIG. 2, ¶ 0035) producing a full snapshot of data at a first point in time. Sasson teaches (¶ 0036) producing incremental/differential snapshots after completion of the full snapshot. Sasson further teaches reconstructing data from snapshots (¶ 0037-0040) and also producing time-consistent snapshots after determination of an execution of restoration. This is shown to involve drawing data from either a full snapshot or a time-consistent snapshot (¶ 0038).

Kan teaches (FIG. 10, ¶ 0196-0197) synthesizing data at a specified time and returning it to an access/read request.




Helman teaches receiving a request to restore a snapshot (FIG. 3, ¶ 0046-0048) and doing so by replacing the pointer list of the destination snapshot with the list of the source snapshot.

Knight teaches receiving a request and creating a persistent point-in-time image of a data set by generating pointers to data blocks of the data set without copying or duplicating any of the data blocks (FIG. 2, ¶ 0039).

Haase teaches (FIGs. 12-13, col. 14, lines 50-61) initiating a (potentially asynchronous) restore operation of a snapshot.

The resulting claim limitations appear to be directed to receiving a restore request indicating a particular/different point-in-time, responsively creating a point-in-time copy after a relationship data structure is generated, returning a created restore copy (the creation of which takes some amount of time and still does not involve a copying) at the particular/different point-in-time, and providing metadata (providing context) for the particular/different point-in-time.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined (with each other or with other references) in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements, such as many of the limitations regarding generating a relationship data structure without copying data (see Knight FIG. 2, ¶ 0039) and the existence of metadata tied to specific points-in-time.

Although the references do describe various elements of the independent claims, the prior art does not appear to fully address the required particular point-in-time of the restore copy and the required provision of metadata indicating at least the two disparate points-in-time at play as seen in the claims as currently structured.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 14, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sasson et al., U.S. Patent Application Publication No. 2011/0055500
        2 Kan et al., U.S. Patent Application Publication No. 2008/0154914
        3 Helman et al., U.S. Patent Application Publication No. 2010/0042791
        4 Knight et al., U.S. Patent Application Publication No. 2014/0122434
        5 Haase et al., U.S. Patent No. 9,218,138